United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Wellfleet, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John L. Whitehouse, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1001
Issued: November 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2009 appellant filed a timely appeal from a January 23, 2009 decision of the
Office of Workers’ Compensation Programs denying his request for reconsideration. Because
more than one year has elapsed from the Office’s last merit decision dated June 1, 2007 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
further merit review of his claim.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated June 20, 2006, the Board
affirmed June 8, 2005 and January 20, 2006 Office decisions denying appellant’s claim for an
injury on April 11, 2005. The facts and the law of the case in the Board’s prior decision are
incorporated herein by reference.
On October 25, 2006 appellant, through his attorney, requested reconsideration and
submitted additional medical evidence. By decision dated June 1, 2007, the Office upheld the
denial of appellant’s claim for an injury on April 11, 2005.
On May 20, 2008 appellant, through his attorney, requested reconsideration and
submitted an October 12, 2006 letter to a Dr. Natalie Mariano asking her to review an October 6,
2006 x-ray report. He suggested that the x-ray report confirmed her initial impression that
appellant sustained a fractured rib in 2005. Appellant asked Dr. Mariano to provide a written
opinion regarding causal relationship.2
By decision dated January 23, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was not sufficient to warrant further
merit review.3
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.5 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).6

1

See Docket No. 06-893 (issued June 20, 2006). On April 22, 2005 appellant, then a 71-year-old painter, filed a
traumatic injury claim alleging that on April 11, 2005 he injured the right side of his upper torso when he moved a
desk.
2

The October 6, 2006 x-ray report and an October 17, 2006 letter from Dr. Mariano regarding the x-ray report
were submitted to the Office prior to its June 1, 2007 merit decision.
3

Subsequent to the January 23, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8128(a).

6

Annette Louise, 54 ECAB 783, 789-90 (2003).

2

To require the Office to reopen a case for merit review under section 8128(a) of the Act,7
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.8 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.9 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.10
ANALYSIS
In his request for reconsideration of the Office’s June 1, 2007 merit decision, appellant
contended that the medical evidence was sufficient to establish that he sustained an injury on
April 11, 2005 in the performance of duty. Lay individuals such as appellant are not competent
to render a medical opinion.11 Therefore, his opinion that the medical evidence establishes a
work-related medical condition on April 11, 2005 is of no probative value. It does not constitute
relevant and pertinent evidence not previously considered by the Office. The Office’s June 1,
2007 decision denied appellant’s claim because he failed to provide rationalized medical
evidence establishing that he sustained a medical condition on April 11, 2005 causally related to
his employment. Appellant did not submit evidence or argument that showed that the Office
erroneously applied or interpreted a specific point of law, advanced a relevant legal argument not
previously considered or constituted relevant and pertinent new evidence not previously
considered by the Office. Therefore, the Office properly denied his request for reconsideration.
On appeal, appellant argues that the Office erroneously failed to conduct a merit review
of his claim in its January 23, 2009 decision. However, he did not meet any of the three criteria
for obtaining further merit review of his claim. Appellant did not submit any relevant and
pertinent new evidence not previously considered by the Office. As noted, the issue in this case
was the lack of rationalized medical evidence addressing causal relationship. Appellant did not
submit such medical evidence with his request for reconsideration. Neither did he show that the
Office erroneously applied or interpreted a specific point of law and or advance a relevant legal
argument not previously considered by the Office. Therefore, the Office properly denied his
request for further merit review of his claim.

7

Under section 8128(a) of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his or her] own motion or on application.” 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

See Robert J. Krstyen, 44 ECAB 227 (1992).

3

CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for further merit review of his claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2009 is affirmed.
Issued: November 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

